Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 3, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0056515 (Kobayashi) in view of US 2008/045968 (Tredwell).
Regarding claim 1, Kobayashi discloses a structure (Figure 2) comprising: 
a first scintillating screen (element 26A+30A) that converts an absorbed portion of incident x-ray for medical radiography directed at the structure into light photons (see paragraph [0068], element 26 converts radiation into light and displays images, see figure 1, element 18); 
a photosensor array (element 24 is a photosensor or photoelectric converter array); and 
a second scintillating screen (elements 26B+30B), the photosensor array being between the first scintillating screen and the second scintillating screen (element 24 is between elements 26A and 26B), the second scintillating converts an absorbed portion of the incident x-ray for medical radiography transmitted through the first scintillating screen and the photosensor array into light photons (element 26B converts radiation that has passed through element 26A and 24 into light that is detected by element 24), where a surface of the first scintillating screen faces the photosensor array and a surface of the scintillating glass faces the photosensor array (the bottom of element 26A faces element 24, and the top of element 26B faces element 24), wherein the surface of the scintillating glass is a substrate for the photosensor array (element 26B, by virtue of its position serves as a substrate for element 24) without another substrate being between the scintillating glass and a metal layer (no substrate is present between element 26B and the metal layer element 22B, which is the electrode of the photosensor array),
wherein the second scintillating screen (element 26B) further comprises a backing (element 30B), the backing contacting another surface of the scintillating glass, the another surface being opposite of the surface facing the photosensor array (element 30B is on the bottom surface of element 26B which is opposite the surface facing element 24)
wherein the photosensor array is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen and convert the captured light photons into electrical signals (element 24 is a photo electric converter and converts the light from elements 26A/26B into electrical signals).
Kobayashi does not teach that the second scintillating screen is comprised of a scintillating glass, and does not teach that the backing is absorptive to the light photons.
Tredwell discloses a conventional structure including a first scintillating screen (element 174), a photosensor array (element 176), a second scintillating screen (element 172) comprised of a scintillating glass (element 178 is a scintillator that is made of glass, see paragraph [0060], which discloses that the scintillator may be made of a scintillating glass) and that the second scintillating screen (element 172) includes a backing (element 180) that is absorptive to the light photons (see paragraph [0061] discloses a light control coating of black absorptive material).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kobayashi with the invention as disclosed by Tredwell, as Tredwell teaches that the scintillating glasses are conventional scintillating screen materials and thus, would merely result in a simple substitution of one known element for another (conventional scintillator for a scintillating glass) in order to yield predictable results. Further, applying the absorptive backing of the Tredwell in improve signal to noise ratio and improve the modulation transfer function (see paragraph [0061] of Tredwell).
Regarding claim 2, Kobayashi in view of Tredwell discloses the structure of claim 1. Kobayashi does not disclose the details of the photosensor array. 
Tredwell discloses a photosensor array comprising: 
a plurality of photosensitive storage elements for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen (element 192 is a photosensor element for capturing elements 196 and 200 from both first and second scintillator screens element 174/172);
a plurality of switching elements (element 190), where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements, respectively element 190 corresponds to element 192 and includes a TFT which is a switch element);
a transparent metal bias layer (See figure 6, element 252 which is a transparent metal electrode for forming a bias line, see paragraph [0045}); and 
a 2D patterned transparent metal layer (element 244 is a transparent metal layer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi with the invention as disclosed by Tredwell, as it would merely result in a simple substitution of one known element (generic photodetector of Kobayashi) for another (conventional photodetector structure of Tredwell) to yield predictable results.
Regarding claim 3, Kobayashi in view of Tredwell disclose the structure of claim 2, wherein Kobayashi further discloses that the scintillating glass and the photosensor array are in direct optical contact with each other (element 26B and element 24 are in direct optical contact with each other).  
Regarding claim 4, Kobayashi in view of Tredwell disclose the structure of claim 2, and Tredwell further discloses wherein portions of the transparent metal bias layer are not transparent (portion of element 254 that overlaps element 228 is not transparent), the portions being aligned with the plurality 
Regarding claim 5, Kobayashi in view of Tredwell disclose the structure of claim 2, and Tredwell further discloses wherein the 2D patterned transparent metal layer and the transparent metal bias layer are comprised of indium tin oxide (ITO) (see paragraph [0045]).  
Regarding claim 6, Kobayashi in view of Tredwell discloses the structure of claim 1, Kobayashi only provides general guidance as to the thickness of the scintillators (see paragraph [0033]) and does not disclose the claimed thickness range of the scintillating glass.
Tredwell discloses that the scintillating glass has a thickness about 200 microns to about 2000 microns (see paragraph [0061] discloses a thickness of 186 microns to about 2000 microns), where the thickness is based on an application of the structure see paragraph [0019] discloses that the thickness is based on the desired level of x-ray absorption and the desired spatial resolution).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi with the claimed range in thickness as disclosed by Tredwell, as it would merely result in optimizing the thickness of the scintillator to reduce the bulk of the detector and optimize the x-ray absorption/spatial resolution, as taught by Tredwell.
Regarding claim 10, Kobayashi in view of Tredwell disclose the structure of claim 1. 
Tredwell further discloses that the first scintillating screen comprises a scintillating phosphor layer (see paragraph [0060] discloses that the screens comprise a phosphor).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kobayashi with the conventional phosphor scintillator of Tredwell, as it would merely result in a simple substitution of one 
Regarding claim 11, Kobayashi in view of Tredwell disclose the structure of claim 10, and Tredwell further disclose that wherein the scintillating phosphor layer is a powder (see paragraph [0060] discloses a phosphor powder) or granular type, or a nanocrystalline powder type or perovskite scintillator type. Kobayashi further discloses that the first scintillating screen (element 26A) further comprises a backing (element 30A), the backing contacting the scintillating phosphor layer (element 30A contacts element 26A).  
Regarding claim 12, Kobayashi in view of Tredwell discloses the structure of claim 11, Kobayashi discloses wherein the backing of the first scintillating screen (element 30A) is reflective (element 30A is reflective) or absorptive to the light photons based on an application of the structure.  
Regarding claim 13, Kobayashi in view of Tredwell discloses the structure of claim 10, and Tredwell further discloses wherein the scintillating phosphor layer is a structured needle type (see paragraph [0063]).  
Regarding claim 15, Kobayashi in view of Tredwell discloses the structure of claim 1, and Kobayashi further discloses wherein a thickness of the second scintillating screen is greater than a thickness of the first scintillating screen (see paragraph [0033] discloses that the thickness may be different and that the first scintillator is smaller than the second scintillator).  
Claims 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Treadwell further in view of NPL: Medical Imaging Scintillators from glass-ceramics using mixed rare earth halides by Beckert (Beckert) published September 14, 2016.
Regarding claim 21
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi and Treadwell with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Regarding claim 22, Kobayashi in view of Treadwell discloses the structure of claim 1, but does not specify that the scintillating glass comprises rare-earth halides.  
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi in view of Treadwell with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Regarding claims 24 and 25, Kobayashi in view of Treadwell discloses the structure of claim 1, but does not specify wherein the scintillating glass has a glass transition temperature above 300°C or above 600°C. 
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi in view of Treadwell with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Treadwell in view of Beckert further in view of JP2017015627A (Katsuaki).
Regarding claim 23, Kobayashi and Treadwell discloses the limitation set forth in claim 1, but does not disclose that the surface of the scintillating glass has a smoothness of less than about 20 nm RMS.
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph), where the glass scintillator is polished to a mirror finish (see page 514, second column, first full paragraph). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi and Treadwell with the invention as disclosed by Beckert in order to increase light collection efficiency by having a mirrored polished surface as taught by Beckert.
Kobayashi, Treadwell and Beckert does not specify that the scintillating glass has a smoothness of 20nm RMS.
Conventional radiation imagers utilize a ceramic scintillator with an RMS of 5 microns or less, which includes a smoothness of 20nm RMS, as disclosed by Katsuaki (see claim 1 of the attached translation of the description and claims). It would have been obvious to one having ordinary skill in the 
Response to Arguments
Applicant’s arguments have been considered, however, in view of the newly cited reference, the previous allowable subject matter has been withdrawn.
Allowable Subject Matter
The indicated allowability of claim 14 (which has now been incorporated into claim 10) is withdrawn in view of the newly discovered reference(s) to Kobayashi.  Rejections based on the newly cited reference(s) are above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896